

Amendment No. 3 to Letter Agreement


THIS AMENDMENT is made this 7th day of July, 2008, by and between Trinad Capital
Master Fund, Ltd. (“Trinad”) and Driftwood Ventures, Inc. (the “Company”).


WHEREAS, the Company entered into that certain letter agreement with Trinad
dated October 24, 2007 (the “Loan Agreement”), in connection with a loan from
Trinad to the Company of up to a principal amount of $100,000 (the “Loan”);


WHEREAS, the Company amended the Loan Agreement on November 21, 2007 to (i)
increase the principal amount of the Loan to up to $250,000 and (ii) increase
the entire outstanding principal amount of the Loan and any accrued interest
thereon, which shall be due and payable by the Company upon, and not prior to, a
Next Financing, to an amount of not less than $500,000;


WHEREAS, the Company further amended the Loan Agreement on April 18, 2008 to (i)
increase the principal amount of the Loan to up to $500,000 and (ii) increase
the entire outstanding principal amount of the Loan and any accrued interest
thereon, which shall be due and payable by the Company upon, and not prior to, a
Next Financing, to an amount of not less than $750,000;


WHEREAS, the Company is undertaking a financing transaction in which it will
sell up to $7,000,000 of senior secured convertible notes and issue up to an
aggregate of 6,363,636 warrants to the purchasers of such notes (the
“Financing”); and


WHEREAS, Trinad will be one of the purchasers participating in the Financing and
in consideration of Trinad’s participation in the Financing each of the Company
and Trinad desire that the Loan be extinguished on the closing of the Financing.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:



1.
Termination of Loan Agreement. In consideration of Trinad’s participation in the
Financing and its receipt of the notes and warrants to be issued thereunder,
Trinad hereby agrees that, effective on the initial closing of the Financing,
the Loan Agreement shall be deemed terminated and of no further force or effect
and the Loan due thereunder, including all principal and interest, shall be
deemed cancelled and extinguished with no obligation or liability of the Company
for the repayment thereof.



This Amendment constitutes the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior oral or written agreements, representations or understandings between the
parties relating to the subject matter hereof. The statements and agreements in
this Amendment shall be binding on the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
their respective successors and assigns. This Amendment may be executed in any
number of counterparts, and by different parties hereto on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Acknowledged and agreed to:


Driftwood Ventures, Inc.
 
By:
/s/ Charles Bentz
 
 

--------------------------------------------------------------------------------

Name: Charles Bentz
 
 
Title: Chief Financial Officer
 







Trinad Capital Master Fund, Ltd.


By:
/s/ Jay Wolf
 
 

--------------------------------------------------------------------------------

Name: Jay Wolf
 
 
Title: Director
 




--------------------------------------------------------------------------------

